Citation Nr: 0824770	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, status 
post laminectomy (low back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to February 
1974.

This claim is on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied his claim for an increased rating 
for his low back disability.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a May 2008 Travel Board hearing.  At the 
hearing, the veteran raised informal claims of service 
connection for lung and prostate cancer.  These issues are 
referred to the RO for appropriate action.

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the docket.


FINDINGS OF FACT

1.  The veteran's DDD of the lumbar spine is manifested by 
forward flexion limited to 70 degrees.

3.  The veteran's DDD of the lumbar spine is not manifested 
by incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.

4.  The veteran's DDD of the lumbar spine is not manifested 
by a vertebral fracture, cord involvement or unfavorable 
ankylosis of the whole spine.

5.  The veteran's low back disability is productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

6.  The veteran's low back disability is productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
orthopedic impairment stemming from DDD of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 
5243 (as codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

2.  The criteria for a separate rating of 10 percent, but no 
more, for mild incomplete paralysis of the sciatic nerve of 
the right lower extremity associated with DDD of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.115a, 4.115b, DC 8520 (2007).

3.  The criteria for a separate rating of 10 percent, but no 
more, for mild incomplete paralysis of the sciatic nerve of 
the left lower extremity associated with DDD of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, 
DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities that is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

The veteran filed this claim for an increased rating for his 
low back disability in March 2004.  In support, he contends 
that his back is worse than currently evaluated because he 
has pain and symptoms that radiate to his lower extremities.

In March 1974, the RO granted service connection for low back 
disability and assigned the current 20 percent rating under 
former DC 5293 for intervertebral disc syndrome, effective 
March 1, 1974.  The veteran's low back disability has 
subsequently been considered under the amended intervertebral 
disc and amended spine regulations and is now rated at 20 
percent under DC 5003-5242 (degenerative arthritis of the 
spine).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  Since the veteran's current claim for 
an increased rating was received on March 29, 2004, the Board 
will only consider the amended criteria.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In addition, with respect to the neurological abnormalities 
of the bilateral lower extremities associated with the 
veteran's low back disability, under Diagnostic Code 8520, a 
10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve; a 20 percent evaluation 
requires moderate incomplete paralysis of the sciatic nerve; 
a 40 percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

The veteran underwent two relevant VA examinations (in June 
2004 and June 2005) under the amended spine and disc 
regulations.  At the June 2004 examination, he complained of 
back pain radiating down his left leg approximately twice per 
year with a duration of several days.  He did not report 
increased limitation from repetitive motion.  Range of motion 
testing revealed flexion to 70 degrees, extension to 30 
degrees, right and left flexion to 30 degrees, and rotation 
to 45 degrees.  There was no loss of pinprick sensation to 
the thighs, legs, feet, or sacral area.  Reflexes in the 
knees and ankles were absent.  The examiner diagnosed him 
with DDD of the lumbar spine.  

At the June 2005 examination, the veteran complained of 
occasional pain in the lower lumbar and sacral areas with 
radiation into the left anterior thigh to the knee.  Range of 
motion testing revealed flexion to 70 degrees, extension to 
20 degrees, right and left lateral flexion to 30 degrees, and 
bilateral rotation to 30 degrees.  There was no increased 
limitation from repetitive motion.  There was no pinprick 
sensation in his bilateral lower extremities, and his knee 
and ankle reflexes were hypoactive.  

At his May 2008 Travel Board hearing, the veteran reported 
that his back pain did not increase in severity since his 
June 2005 VA examination.  He reported that he had pain in 
the bilateral lower extremities accompanied by numbness and 
tingling.  The Board finds the veteran's May 2008 testimony 
to be credible.  

Based on the above, the Board finds that the orthopedic 
manifestations of the veteran's low back disability warrant 
no more than a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  The range of 
motion findings in his previous VA examinations do not 
warrant a higher rating because he does not have limitation 
of forward flexion to 30 degrees of less, even considering 
his complaints of pain.  Further, a higher rating is not 
warranted under DC 5243 because his low back disability is 
not manifested by incapacitating episodes of intervertebral 
disc disease requiring bed rest prescribed by a physician.

However, the neurological manifestations of his low back 
disability warrant separate 10 percent ratings under the 
revised criteria by assigning independent evaluations for his 
orthopedic and neurologic manifestations.  Here, given the 
lay and medical evidence consistently showing that the 
veteran's disc disease is productive of bilateral lower 
extremity sciatic radiculopathy, the Board concludes that the 
evidence supports the veteran's entitlement to a separate 10 
percent evaluations, and no more, under Diagnostic Code 8520, 
for disability comparable to mild incomplete paralysis of the 
sciatic nerve of his right and left lower extremities.

The Board also finds that there is no showing that the 
veteran's low back disability reflects so exceptional or so 
unusual a disability picture as to warrant higher ratings on 
an extra-schedular basis.  His condition is not productive of 
marked interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

Here, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the veteran in April 
2004, prior to the RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  Here, however, he was provided with notice regarding 
what was needed to support his claim at the May 2008 Board 
hearing as the undersigned Acting Veterans Law Judge 
discussed how the veteran's condition affects his employment 
and daily life.  The veteran also indicated that he was aware 
he could submit job applications and employer statements to 
substantiate his claims.  Based on the evidence above, the 
veteran can be expected to understand what was needed to 
support his claim.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran was afforded two VA examinations and he has not 
indicated that his condition has worsened since that time.  
VA has also obtained pertinent records and afforded the 
veteran a hearing.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for orthopedic impairment due to DDD of the lumbar spine, 
status post laminectomy, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted from March 29, 2004.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted from March 29, 2004.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


